Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. §121:

I. Claims 1-13, drawn to, a thermophilic, microaerophilic and salinity tolerant microbial consortium for increasing methane production, comprising: (i) selected acetoclastic methanogens, comprising, minimally, Methanothermobacter sp.; (ii) selected hydrogenotrophic methanogens, comprising, minimally, Lactobacillus sp.; (iii) selected methanotrophic archea, comprising, minimally, Lactobacillus sp.; and (iv) electroactive bacteria, comprising Clostridium sp., Methanosaeta sp., Pyrococcus sp., and Shewanella sp., and a microbial consortium comprising: Thermotoga sp; Pyrococcus sp.; Moorella sp.; Brevibacterium sp.; Methanolobus sp.; Methanosaeta sp.; Desulfovibrio sp.; Clostridium sp.; Methanosarcina sp. and Methanobacterium sp., classified in Class C12P 5/023.
II. Claim 14, drawn to, a process for generating a biogas comprising 80-90 mole % of methane from a feedstock, the method comprising: (i) providing a feedstock in a biogas fermenting system; (ii) inoculating the feedstock with a culture; (iii) anaerobically incubating the slurry; and (iv) collecting biogas, classified in Class C12N 2500/02.

Invention I, and Invention II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP 806.05(h).  In the instant case, the method of generating a biogas for the purpose of increasing methane production (to a specific mole percent), as described in Group II, can incorporate the use of a microbial consortium other than the microbial consortia of Group I. For example, other genera of methanogenic bacteria are: Methanococcus sp. and Methanogenium sp., which are not cited in the microbial consortia described in Group I. Other genera of acetoclastic methanogens include Methanothrix sp.; other hydrogenotrophic methanogens include Methanomassiliicoccus sp.; and electroactive bacteria include Pseudomonas sp., none of which are cited in the microbial consortia described in Group I.

Restriction for examination purposes as indicated is proper because all of the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a)  the inventions have acquired a separate status in the art in view of their different classification;
(b)  the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c)  the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources or employing different search queries);
(d)  the prior art applicable to one invention would not likely be applicable to another invention;
(e)  the inventions are likely to raise different non-prior art issues under 35 U.S.C. §101 and/or 35 U.S.C. §112(a) paragraph.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
If claims are added after the election, Applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. §103 or pre-AIA  35 U.S.C. §103(a) of the other invention.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. §101, §102, §103 and §112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. §121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP 804.01.

In summary:
1) Applicant must elect one (1) Invention:  I or II.

This Office action is a Restriction/Election action.  A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this action.
	
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMP/Examiner, Art Unit 1651              

/OLIVIA M. WISE/Primary Examiner, Art Unit 1631